       Case 2:20-cv-01189-DMC Document 43 Filed 01/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH ROBINSON,                                   No. 2:20-CV-1189-DMC
12                       Plaintiff,
13            v.                                         ORDER
14    KENNETH BRYANT,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pursuant to the written

18   consent of all parties, this case is before the undersigned as the presiding judge for all purposes,

19   including entry of final judgment. See 28 U.S.C. § 636(c); see also ECF No. 25 (District Judge

20   order reassigning action). Pending before the Court is Plaintiff’s request for a scheduling

21   conference, ECF No. 36, which the Court construes as a motion.

22                  In his motion, Plaintiff states that the filing of a third amended complaint

23   supersedes the original complaint which is the subject of Defendant’s pending motion to dismiss.

24   Plaintiff concludes, therefore, that the matter is appropriate for scheduling. As explained in

25   orders issued herewith, Plaintiff’s various amended complaints are defective. This action

26   proceeds on the original complaint and, for this reason, Defendant’s motion to dismiss has not

27   been rendered moot. Until Defendant has been ordered to file an answer in this action, a

28   scheduling conference would be premature.
                                                        1
       Case 2:20-cv-01189-DMC Document 43 Filed 01/07/21 Page 2 of 2


 1                 Accordingly, IT IS HEREBY ORDERED that:

 2                 1.    Plaintiff’s request, ECF No. 36, is construed as a motion for a scheduling

 3   conference; and

 4                 2.    So construed, Plaintiff’s motion is denied.

 5

 6

 7   Dated: January 7, 2021
                                                        ____________________________________
 8                                                      DENNIS M. COTA
 9                                                      UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
